HUGHES, Justice
(concurring).
In my opinion the verdict of the jury was clearly against the weight of the evidence. The jury found that Mr. S. E. Parsons, a man more than eighty years of age, claimed title to land which he did not own but which belonged to his brother-in-law, when Mr. Parsons, as a witness and upon oath, declared that he had never asserted or claimed ownership of such land. The result is that Mr. Parsons is judicially declared to be a squatter on his brother-in-law’s property when he openly disclaims-any such intention.
The trial court was apparently of the same opinion since he held that there was-no evidence to support the verdict of the jury. So holding, there is no question but the trial judge would have granted appel-lees a new trial had this procedure been-followed.
However, appellees, upon their motion,, were granted a judgment non obstante ver-edicto, and their brief does not contain; *1015the assignments required by Rule 324, Texas Rules Civil Procedure, as such Rule has been construed by the Supreme Court in Le Master v. Fort Worth Transit Co., 138 Tex. 512, 160 S.W.2d 224, and recently reaffirmed in Sanders v. Harder, Tex.Sup., 227 S.W.2d 206. Under these decisions we have no alternative but to reverse the trial court’s judgment and render judgment upon the jury’s verdict; otherwise, I would not consent to the rendition of what I conceive to be an unjust judgment.
Associate Justice GRAY agrees that the verdict of the jury is against the weight of the evidence, but does not consider such question to be before the court.